            Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 1 of 32



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


                                   )
 PARUS HOLDINGS INC.,              )
                                   )
       Plaintiff,                  )
                                   )                  Civil Action No. 6:19-cv-438
 v.                                )
                                   )
 SAMSUNG ELECTRONICS CO., LTD. and )                  JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS AMERICA,      )
 INC.,                             )
                                   )
       Defendants.                 )
                                   )


                              PARUS HOLDING INC.’S
                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Parus Holdings Inc. (“Parus” or “Plaintiff”) brings this Complaint for Patent

infringement (“Complaint”) and for Jury Trial against Samsung Electronics Co., Ltd and

Samsung Electronics America, Inc. (collectively “Samsung” or “Defendants”). Parus alleges as

follows:

                                         THE PARTIES

       1.       Plaintiff Parus Holdings Inc. is a Delaware corporation having its principal place

of business at 3000 Lakeside Drive, Suite 110S, Bannockburn, IL 60015.

       2.       Parus is the owner by assignment of U.S. Patent No. 7,076,431 (“the ’431

Patent”) (attached as Exhibit 1) and U.S. Patent No. 9,451,084 (“the ’084 Patent”) (attached as

Exhibit 2).

       3.       Defendant Samsung Electronics Co., Ltd is a corporation organized and existing

under the laws of South Korea, with a principal place of business located at 129, Samsung-ro,
            Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 2 of 32



Yeongtong-gu, Suwon-si, Gyeonggi-do, Korea. On information and belief, Samsung Electronics

Co., Ltd is the entity that manufactures the Samsung-branded products sold in the United States,

including the accused products in this case. On information and belief, in addition to making the

products, Samsung Electronics Co., Ltd is responsible for research and development, product

design, and sourcing of components.

       4.       Defendant Samsung Electronics America, Inc. is a wholly owned subsidiary

corporation of Samsung Electronics Co. Ltd. organized and existing under the laws of New York

with a principal place of business at 85 Challenger Road, Ridgefield Park, New Jersey 07660.

       5.       Samsung Electronics America, Inc. has offices and/or other facilities in Texas at

least at 12100 Samsung Blvd, Austin, Texas 78754; 2800 Wells Branch Pkwy, Austin, TX

78728; 1301 East Lookout Drive, Richardson, Texas 75082; and 6635 Declaration Drive, Plano,

TX 75023.

       6.       Samsung Electronics America, Inc. has maintained regular and established places

of business at 12100 Samsung Blvd, Austin, Texas 78754 and 2800 Wells Branch Pkwy, Austin,

TX 78728.

       7.       Samsung Electronics America, Inc. is registered to do business in Texas.

       8.       Samsung has placed or contributed to placing infringing products like the

Samsung Galaxy Note 9 into the stream of commerce via an established distribution channel

knowing or understanding that such products would be sold and used in the United States,

including in the Western District of Texas. On information and belief, Samsung also has derived

substantial revenues from infringing acts in the Western District of Texas, including from the

sale and use of infringing products like the Samsung Galaxy Note 9.




                                                 2
             Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 3 of 32



        9.       Samsung had constructive notice of the ’431 Patent based on Parus’s marking at

least as of June 18, 2007.

        10.      Samsung had constructive notice of the ’084 Patent based on Parus’s marking at

least as of February 21, 2018.

                                  JURISDICTION AND VENUE

        11.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code. Accordingly, this Court has subject matter

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        12.      This Court has specific personal jurisdiction over Defendants at least in part

because Defendants conduct business in this Judicial District. Parus’s causes of action arise, at

least in part, from Defendants’ contacts with and activities in the State of Texas and this Judicial

District. Upon information and belief, each Defendant has committed acts of infringement

within the State of Texas and this Judicial District by, inter alia, directly and/or indirectly using,

selling, offering to sell, or importing products that infringe one or more claims of the ’431 Patent

and/or the ’084 Patent.

        13.      Defendants have committed acts within this District giving rise to this action, and

have established sufficient minimum contacts with the State of Texas such that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice.

        14.      Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391(b), (c), and

1400(d). Venue for Defendant Samsung Electronics Co., Ltd., a foreign corporation, is proper in

every judicial district in the U.S., including this one. Venue is proper for Samsung Electronics

America, Inc. because Samsung Electronics America, Inc. (1) has a regular and established place

of business in this Judicial District, and (2) has committed and continue to commit acts of patent

infringement in this Judicial District by, inter alia, directly and/or indirectly using, selling,


                                                   3
            Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 4 of 32



offering to sell, or importing products that infringe one or more claims of the ’431 Patent and/or

the ’084 Patent.

                                              COUNT I

                SAMSUNG’S INFRINGEMENT OF U.S. PATENT NO. 7,076,431

          15.    Parus restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

          16.    Parus is the owner, by assignment, of the ’431 Patent. A true copy of the ’431

Patent granted by the U.S. Patent & Trademark Office is attached as Exhibit 1.

          17.    Samsung has directly infringed, and continues to directly infringe, literally or

under the doctrine of equivalents, at least independent claim 1 of Parus’s ’431 Patent by making,

using, selling, and/or offering for sale its smartphone products implementing the Google Android

operating system, including Google Assistant, in the United States, in violation of 35 U.S.C. §

271(a).

          18.    Samsung had constructive notice of the ’431 Patent based on Parus’s marking at

least as of June 18, 2007. Upon filing of the complaint or shortly thereafter, Defendants had

actual knowledge of the ’431 Patent.

          19.    Samsung’s acts of direct infringement of the ’431 Patent are willful, and have

caused and will continue to cause substantial damage and irreparable harm to Parus, and Parus

has no adequate remedy at law.

          20.    Various Samsung products with Google Assistant and/or Samsung Bixby made or

sold by Samsung directly infringe at least independent claim 1 of the ’431 Patent. Those

Samsung products include at least the Samsung Galaxy Note 9 and other Samsung products that

incorporate the Google Assistant and/or Samsung Bixby (“Samsung Accused Products”).




                                                   4
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 5 of 32



       21.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby is a system for retrieving information from pre-selected web sites by uttering

speech commands into a voice enabled device and for providing to users retrieved information in

an audio form via said voice enabled device.

       22.     The Samsung Galaxy Note 9 in conjunction with Google Assistant practices this

claim. See e.g., Andrew Nusca, How voice recognition will change the world (Nov. 4, 2011),

available at https://www.zdnet.com/article/how-voice-recognition-will-change-the-world/, Gene

Munster, Will Thompson, Annual Digital Assistant IQ Test – Siri, Google Assistant, Alexa,

Cortana (Jul. 25, 2018), available at https://loupventures.com/annual-digital-assistant-iq-test-siri

-google-assistant-alexa-cortana/, Extending the assistant (Jan. 29, 2019), available at

https://developers.google.com/actions/extending-the-assistant, Voice Browsing (Jan. 29, 2019),

available at https://www.w3.org/standards/webofdevices/voice, How Search organizes

information (Jan. 29, 2019), available at

https://www.google.com/search/howsearchworks/crawling-indexing/.

       23.     For example, the Samsung Galaxy Note 9 in conjunction with Google Assistant

includes both a top and bottom microphone. See e.g.,

https://support.google.com/pixelphone/answer/7157629?hl=en. Google touts the Google

Assistant on its web pages. See e.g., https://store.google.com/us/category/phones?hl=en-US.

       24.     Google indicates that smartphones such as the Samsung Galaxy Note 9 in

conjunction with Google Assistant will “help you find answers and control your phone and

compatible smart home devices – all with a simple squeeze or by using your voice.” See e.g.,

https://www.blog.google/products/pixel/google-pixel-3/.




                                                 5
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 6 of 32



       25.     Google Assistant retrieves information from pre-selected websites that have

already been crawled by the Googlebot.




See e.g., https://support.google.com/webmasters/answer/182072.




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

       26.     The retrieved information is in an audio form via said voice enabled device. For

example, Google indicates that one can “hear about weather, your commute, important things to

do, daily fun, and more.”




See e.g., https://assistant.google.com/explore?hl=en_us.




                                                6
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 7 of 32



       27.    Some of the Samsung Accused Products utilize the virtual assistant Bixby. For

example, the Samsung Galaxy Note 9 comes with Bixby pre-loaded. See e.g.,

https://www.samsung.com/us/mobile/galaxy-note9/specs/. Samsung also includes a page that

gives instructions for setting up and using Samsung Bixby.




See, e.g., https://www.samsung.com/us/support/answer/ANS00076739/.

       28.    Bixby operates in a manner similar to Google Assistant. Analysis of Bixby will

not be duplicated where the analysis of Google Assistant appears.




                                               7
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 8 of 32




See e.g., https://www.samsung.com/us/support/answer/ANS00077672/.

       29.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby includes a computer, said computer operatively connected to the internet.

       30.     For example, the Samsung Galaxy Note 9 includes an Octa-Core processor. See

e.g., https://www.samsung.com/us/mobile/galaxy-note9/specs/. Moreover, the Samsung Galaxy

Note 9 is operatively connected to the internet because the Samsung Galaxy Note 9 includes both

Wi-Fi connectivity as well as cellular connectivity. See id.

       31.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby includes a voice enabled device operatively connected to said computer, said

voice enabled device configured to receive speech commands from users.

       32.     For example, Samsung Galaxy Note 9 in conjunction with Google Assistant

and/or Samsung Bixby is a voice enabled device because the Samsung Galaxy Note 9 includes a

microphone. See e.g., https://www.samsung.com/us/mobile/galaxy-note9/specs/. Further, the

microphone operatively connected to the Samsung Galaxy Note 9 in conjunction with Google




                                                8
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 9 of 32



Assistant and/or Samsung Bixby is configured to receive speech commands from users. See e.g.,

https://www.samsung.com/us/support/answer/ANS00077672/.

       33.     Google indicates that a smartphone such as the Galaxy Note 9 in conjunction with

Google Assistant will “help you find answers and control your phone and compatible smart

home devices – all with a simple squeeze or by using your voice.” See e.g.,

https://www.blog.google/products/pixel/google-pixel-3/. The Galaxy Note 9 in conjunction with

Google Assistant can handle these commands on the phone itself or with help from the cloud.




See e.g., https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-

pocket/. See also, https://www.zdnet.com/article/how-voice-recognition-will-change-the-world/.

       34.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include at least one speaker-independent speech recognition device, said

speaker-independent speech recognition device operatively connected to said computer and to

said voice enabled device.

       35.     For example, the Samsung Galaxy Note 9 in conjunction with Google Assistant

and/or Samsung Bixby allows a user to talk through the device to send commands to the cloud.

The Galaxy Note 9 in conjunction with Google Assistant can handle voice commands on the

device itself or with help from the cloud. See e.g., https://blog.google/products/pixel/pixel-3-

and-device-ai-putting-superpowers-your-pocket/.


                                                 9
           Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 10 of 32




See e.g., https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.




See id.



          36.   The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby includes at least one speech synthesis device, said speech synthesis device

operatively connected to said computer and to said voice enabled device.



                                              10
           Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 11 of 32



       37.     For example, the a smartphone such as the Samsung Galaxy Note 9 in conjunction

with Google Assistant and/or Samsung Bixby generate voice responses on the device itself. The

Galaxy Note 9 in conjunction with Google Assistant can handle voice commands on the device

itself or with help from the cloud and produce an audio response.




See e.g., https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-

pocket/.

       38.     .

       39.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include at least one instruction set for identifying said information to be

retrieved, said instruction set being associated with said computer.

       40.     For example, because the Samsung Galaxy Note 9 in conjunction with Google

Assistant and/or Samsung Bixby can handle voice commands on the device itself or with help

from the cloud, there is an instruction set for identifying said information to be retrieved, said

instruction set being associated with said computer. See e.g.,

https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-pocket/; see

also https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.

       41.     The Samsung Accused Products in conjunction with Google Assistant includes at

least one instruction set for identifying said information to be retrieved comprising a plurality of


                                                 11
           Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 12 of 32



pre-selected web site addresses, each said web site address identifying a web site containing said

information to be retrieved.

          42.   For example, Google indicates that a smartphone such as the Samsung Galaxy

Note 9 in conjunction with Google Assistant retrieves information from pre-selected websites

that have already been crawled by the Googlebot.




See e.g., https://support.google.com/webmasters/answer/182072.




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See id.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

          43.   Google uses technology to crawl the web to index web sites with information to

respond to a search request. The indexed websites are identified by web site addresses. These


                                                12
            Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 13 of 32



indexed websites are “a plurality of pre-selected web site addresses,” and each such website

“indentif[ies] a web site containing said information to be retrieved.

       44.      The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby includes at least one recognition grammar associated with said computer, each

said recognition grammar corresponding to each said instruction set and corresponding to a

speech command.

       45.      For example, because the Samsung Galaxy Note 9 in conjunction with Google

Assistant and/or Samsung Bixby can handle voice commands on the device itself or with help

from the cloud, there is a recognition grammar corresponding to each said instruction set and

corresponding speech command. See e.g., https://blog.google/products/pixel/pixel-3-and-device-

ai-putting-superpowers-your-pocket/; see also https://ai.googleblog.com/2018/05/duplex-ai-

system-for-natural-conversation.html.

       46.      The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include said speech command comprising an information request selectable by

the user.

       47.      The Samsung Galaxy Note 9 in conjunction with Google Assistant and/or

Samsung Bixby is a system for retrieving information from pre-selected web sites by uttering

speech commands into a voice enabled device. For example, the Samsung Galaxy Note 9 in

conjunction with Google Assistant and/or Samsung Bixby will make tasks easier. Google touts

the Google Assistant on its web pages. See e.g.,

https://store.google.com/us/category/phones?hl=en-US. Google indicates that a smartphone such

as the Samsung Galaxy Note 9 in conjunction with Google Assistant will “help you find answers




                                                13
        Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 14 of 32



and control your phone and compatible smart home devices – all with a simple squeeze or by

using your voice.” See e.g., https://www.blog.google/products/pixel/google-pixel-3/.

       48.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby includes said speaker-independent speech recognition device configured to

receive from users via said voice enabled device said speech command and to select the

corresponding recognition grammar upon receiving said speech command.

       49.     For example, because the Samsung Galaxy Note 9 in conjunction with Google

Assistant and/or Samsung Bixby can handle voice commands on the device itself or with help

from the cloud, there is a recognition grammar corresponding to each said instruction set and

corresponding speech command. See e.g., https://blog.google/products/pixel/pixel-3-and-

device-ai-putting-superpowers-your-pocket/.




See e.g., https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.




                                               14
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 15 of 32



       50.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include said computer configured to retrieve said instruction set corresponding

to said recognition grammar selected by said speaker-independent speech recognition device.

       51.     For example, because the Samsung Galaxy Note 9 in conjunction with Google

Assistant and/or Samsung Bixby can handle voice commands on the device itself or with help

from the cloud, there is a recognition grammar corresponding to each said instruction set and

corresponding speech command. See e.g., https://blog.google/products/pixel/pixel-3-and-device-

ai-putting-superpowers-your-pocket/; see also, https://ai.googleblog.com/2018/05/duplex-ai-

system-for-natural-conversation.html.

       52.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby includes said computer further configured to access at least one of said plurality

of web sites identified by said instruction set to obtain said information to be retrieved, aid

computer configured to first access said first web site of said plurality of web sites and, if said

information to be retrieved is not found at said first web site, said computer configured to

sequentially access said plurality of web sites until said information to be retrieved is found or

until said plurality of web sites has been accessed.

       53.     For example, Google indicates that the Samsung Galaxy Note 9 in conjunction

with Google Assistant and/or Samsung Bixby will make tasks easier. Google touts the Google

Assistant on its web pages. See e.g., https://store.google.com/us/category/phones?hl=en-US.

       54.     Google indicates that a smartphone such as the Samsung Galaxy Note 9 in

conjunction with Google Assistant will “help you find answers and control your phone and

compatible smart home devices – all with a simple squeeze or by using your voice.” See e.g.,

https://www.blog.google/products/pixel/google-pixel-3/.




                                                  15
           Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 16 of 32



          55.   Google Assistant retrieves information from pre-selected websites that have

already been crawled by the Googlebot.




See e.g., https://support.google.com/webmasters/answer/182072.




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See id.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

          56.   Google uses technology to discover and index web sites that have information that

is subsequently used to respond to search requests. Upon receiving a specific search request,

Google’s search algorithms are configured to access the plurality of web sites in some

“sequential” order (as by the ranking order of the websites, the ranking order specifies a

sequence) until information pertinent to the request is found or until the web sites (in the ranking

order defined) are accessed to find specific information to respond to the specific search request;


                                                 16
           Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 17 of 32



Google’s operations meet the claimed recitation “said computer further configured to access at

least one of said plurality of web sites identified by said instruction set to obtain said information

to be retrieved” and “said computer configured to first access said first web site of said plurality

of web sites” and if the information is not found at the first web site, Google’s search algorithms

sequentially access the websites until the information is retrieved or until all the sources are

considered.

          57.   The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include said speech synthesis device configured to produce an audio message

containing any retrieved information from said pre-selected web sites, and said speech synthesis

device further configured to transmit said audio message to said users via said voice enabled

device.

          58.   For example, because the Samsung Galaxy Note 9 in conjunction with Google

Assistant and/or Samsung Bixby can handle voice commands on the device itself or with help

from the cloud, there is a recognition grammar corresponding to each said instruction set and

corresponding speech command.




See e.g., https://assistant.google.com/explore?hl=en_us.

          59.   In addition to directly infringing the ’431 Patent, Samsung indirectly infringes the

’431 Patent pursuant to 35 U.S.C. § 271(b) and (c). Defendants has had knowledge of the ’431

Patent since at least the filing of this complaint, and has been on constructive notice of the ’431

Patent due to Parus’ marking since at least June 18, 2007. By the time of trial, Defendants will




                                                 17
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 18 of 32



have known and intended (since receiving such notice) that their continued actions would

actively induce the infringement of the claims of the ’431 Patent.

       60.     Samsung indirectly infringes the ’431 Patent by instructing, directing and/or

requiring others, including customers, purchasers, users and developers, to perform one or more

of the steps of the method claims, either literally or under the doctrine of equivalents, of the ’431

Patent, where all the steps of the method claims are performed by either Samsung, its customers,

purchasers, users, and developers, or some combination thereof. Samsung knew or should have

known that it was inducting others, including customers, purchasers, users, and developers, to

infringe by practicing, either themselves or in conjunction with Defendants, one or more method

claims of the ’431 Patent.

       61.     Upon information and belief, Samsung knowingly and actively aided and abetted

the direct infringement of the ’431 Patent by instructing and encouraging its customers,

purchasers, users, and developers to use the ’431 Patent methods and technology. These

instructions of encouragement include, but are not limited to, using the accused products as

described in the claims of the ’431 Patent, in advertising and promoting the use of the ’431

Patent’s claimed technology, and as further described in above.

       62.     Samsung has also infringed, and continues to infringe, claims of the ’431 Patent

by offering to commercially distribute, commercially distributing, making and/or importing the

Samsung Accused Products, which are used in practicing the process, or using the systems, of

the ’431 Patent, and constitute a material part of the invention. Samsung knows the components

in the Samsung Accused Products to be especially made or especially adapted for use in

infringement of the ’431 Patent, not a staple article, and not a commodity of commerce suitable

for substantial noninfringing use. For example, the ordinary way of using the Samsung Accused




                                                 18
           Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 19 of 32



Products infringes the patent claims, and as such, is especially adapted for use in infringement as

set forth above. Accordingly, Samsung has been, and currently is, contributorily infringing the

’431 Patent, in violation of 35 U.S.C. § 271(c).

                                             COUNT II

                SAMSUNG’S INFRINGEMENT OF U.S. PATENT NO. 9,451,084

          63.    Parus restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

          64.    Parus is the owner, by assignment, of the ’084 Patent. A true copy of the ’084

Patent granted by the U.S. Patent & Trademark Office is attached as Exhibit 2.

          65.    Samsung has directly infringed, and continues to directly infringe, literally or

under the doctrine of equivalents, at least independent claim 1 of Parus’s ’084 Patent by making,

using, selling, and/or offering for sale its smartphone products implementing the Google Android

operating system, including Google Assistant, in the United States, in violation of 35 U.S.C. §

271(a).

          66.    Samsung had constructive notice of the ’084 Patent based on Parus’s marking at

least as of February 21, 2018. Upon filing of the complaint or shortly thereafter, Defendants

have actual knowledge of the ’084 Patent.

          67.    Samsung’s acts of direct infringement of the ’084 Patent are willful, and have

caused and will continue to cause substantial damage and irreparable harm to Parus, and Parus

has no adequate remedy at law.

          68.    The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby is a system for acquiring information from one or more sources maintaining a

listing of web sites by receiving speech commands uttered by users into a voice-enabled device




                                                   19
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 20 of 32



and for providing information retrieved from the web sites to the users in an audio form via the

voice-enabled device.

       69.     The Samsung Galaxy Note 9 in conjunction with Google Assistant practices this

claim. See e.g., Andrew Nusca, How voice recognition will change the world (Nov. 4, 2011),

available at https://www.zdnet.com/article/how-voice-recognition-will-change-the-world/, Gene

Munster, Will Thompson, Annual Digital Assistant IQ Test – Siri, Google Assistant, Alexa,

Cortana (Jul. 25, 2018), available at https://loupventures.com/annual-digital-assistant-iq-test-siri

-google-assistant-alexa-cortana/, Extending the assistant (Jan. 29, 2019), available at

https://developers.google.com/actions/extending-the-assistant, Voice Browsing (Jan. 29, 2019),

available at https://www.w3.org/standards/webofdevices/voice, How Search organizes

information (Jan. 29, 2019), available at

https://www.google.com/search/howsearchworks/crawling-indexing/.

       70.     For example, the Samsung Galaxy Note 9 in conjunction with Google Assistant

includes both a top and bottom microphone. See e.g.,

https://support.google.com/pixelphone/answer/7157629?hl=en. Google touts the Google

Assistant on its web pages. See e.g., https://store.google.com/us/category/phones?hl=en-US.

       71.     Google indicates that smartphones such as the Samsung Galaxy Note 9 in

conjunction with Google Assistant will “help you find answers and control your phone and

compatible smart home devices – all with a simple squeeze or by using your voice.” See e.g.,

https://www.blog.google/products/pixel/google-pixel-3/.

       72.     Google Assistant retrieves information from pre-selected websites that have

already been crawled by the Googlebot.




                                                20
        Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 21 of 32




See e.g., https://support.google.com/webmasters/answer/182072.




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

       73.     The retrieved information is in an audio form via said voice enabled device. For

example, Google indicates that one can “hear about weather, your commute, important things to

do, daily fun, and more.”




See e.g., https://assistant.google.com/explore?hl=en_us.

       74.     Some of the Samsung Accused Products utilize the virtual assistant Bixby. For

example, the Samsung Galaxy Note 9 comes with Bixby pre-loaded. See e.g.,




                                               21
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 22 of 32



https://www.samsung.com/us/mobile/galaxy-note9/specs/. Samsung also includes a page that

gives instructions for setting up and using Samsung Bixby.




See, e.g., https://www.samsung.com/us/support/answer/ANS00076739/.

       75.     Bixby operates in a manner similar to Google Assistant. Analysis of Bixby will

not be duplicated where the analysis of Google Assistant appears.

       76.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include at least one computing device, the computing device operatively coupled

to one or more networks.

       77.     For example, the Samsung Galaxy Note 9 includes an Octa-Core processor and is

operatively connected to the internet in normal usage. See e.g.,

https://www.samsung.com/us/mobile/galaxy-note9/specs/.

       78.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby includes at least one speaker-independent speech-recognition device, the


                                                22
           Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 23 of 32



speaker-independent speech-recognition device operatively connected to the computing device

and configured to receive the speech commands.

       79.     For example, Google indicates that a smartphone such as the Samsung Galaxy

Note 9 in conjunction with Google Assistant can handle voice commands on the device itself or

with help from the cloud.




See e.g., https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-

pocket/.




See e.g., https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.

       80.     .




                                               23
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 24 of 32



       81.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include at least one speech-synthesis device, the speech-synthesis device

operatively connected to the computing device.

       82.     For example, the Samsung Galaxy Note 9 in conjunction with Google Assistant

can handle voice commands on the device itself or with help from the cloud. See e.g.,

https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-pocket/.

       83.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby includes a memory operatively associated with the computing device with at

least one instruction set for identifying the information to be retrieved, the instruction set being

associated with the computing device.

       84.     For example, the Samsung Galaxy Note 9 in conjunction with Google Assistant

includes memory and stores at least one instruction set for the operation of Google Assistant.

See e.g., https://www.samsung.com/us/mobile/galaxy-note9/specs/.

       85.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include at least one instruction set for identifying the information to be retrieved

comprising a plurality of web site addresses for the listing of web sites, each web site address

identifying a web site containing the information to be retrieved.

       86.     For example, Google indicates that a smartphone such as the Samsung Galaxy

Note 9 3 in conjunction with Google Assistant retrieves information from websites that have

already been crawled by the Googlebot.




                                                 24
           Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 25 of 32




See e.g., https://support.google.com/webmasters/answer/182072.




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See id.

          87.   Google uses technology to crawl the web to index web sites with information to

respond to a search request. The indexed websites are identified by web site addresses. These

indexed websites are “a plurality of web site addresses for the listing of websites,” and each such

website “indentif[ies] a web site containing the information to be retrieved.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

          88.   The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include at least one recognition grammar associated with the computing device,

each recognition grammar corresponding to each instruction set and corresponding to a speech

command, the speech command comprising an information request provided by the user, the


                                                25
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 26 of 32



speaker-independent speech-recognition device configured to receive the speech command from

the users via the voice-enabled device and to select the corresponding recognition grammar upon

receiving the speech command.

       89.     For example, because the Samsung Galaxy Note 9 in conjunction with Google

Assistant and/or Samsung Bixby can handle voice commands on the device itself or with help

from the cloud, there is a recognition grammar corresponding to each said instruction set and

corresponding speech command. See e.g., https://blog.google/products/pixel/pixel-3-and-device-

ai-putting-superpowers-your-pocket/; see also https://ai.googleblog.com/2018/05/duplex-ai-

system-for-natural-conversation.html.

       90.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include the computing device configured to retrieve the instruction set

corresponding to the recognition grammar provided by the speaker-independent speech-

recognition device.

       91.     For example, because the Samsung Galaxy Note 9 in conjunction with Google

Assistant and/or Samsung Bixby can handle voice commands on the device itself or with help

from the cloud, there is a recognition grammar corresponding to each said instruction set and

corresponding speech command. See e.g., https://blog.google/products/pixel/pixel-3-and-device-

ai-putting-superpowers-your-pocket/; see also https://ai.googleblog.com/2018/05/duplex-ai-

system-for-natural-conversation.html.

       92.     The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include the computing device further configured to access at least one of the

plurality of web sites identified by the instruction set to obtain the information to be retrieved,

wherein the computing device is further configured to periodically search via the one or more




                                                  26
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 27 of 32



networks to identify new web sites and to add the new web sites to the plurality of web sites, the

computing device configured to access a first web site of the plurality of web sites and, if the

information to be retrieved is not found at the first web site, the computer configured to access

the plurality of web sites remaining in an order defined for accessing the listing of web sites until

the information to be retrieved is found in at least one of the plurality of web sites or until the

plurality of web sites have been accessed.

       93.     The Samsung Galaxy Note 9 in conjunction with Google Assistant and/or

Samsung Bixby is a system for retrieving information from web sites by uttering speech

commands into a voice enabled device. For example, Google indicates that the Samsung Galaxy

Note 9 in conjunction with Google Assistant and/or Samsung Bixby will make tasks easier.

Google touts the Google Assistant on its web pages. See e.g.,

https://store.google.com/us/category/phones?hl=en-US.

       94.     Google indicates that a smartphone such as the Galaxy Note 9 in conjunction with

Google Assistant will “help you find answers and control your phone and compatible smart

home devices – all with a simple squeeze or by using your voice.”




See e.g., https://www.blog.google/products/pixel/google-pixel-3/; see also,

https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.

       95.     Google Assistant retrieves information from pre-selected websites that have

already been crawled by the Googlebot.




                                                  27
           Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 28 of 32




See e.g., https://support.google.com/webmasters/answer/182072.




See e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See id.




See e.g., https://searchengineland.com/google-assistant-guide-270312.

          96.   Google uses technology to “crawl” the web to “index” web sites with information

to respond to a search request; Google’s “crawling” technology discovers “new web sites”

periodically, either on its own or adds them if provided by website owners, in an effort to

constantly provide updated data. Further, Google’s operations access the websites in a defined

order (as ranked) until the information to respond to a search request is found or until the list of

information sources or websites have been considered.


                                                 28
          Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 29 of 32



         97.    The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include the speech synthesis device configured to produce an audio message

containing any retrieved information from the plurality of web sites.

         98.    For example, because the Samsung Galaxy Note 9 in conjunction with Google

Assistant and/or Samsung Bixby can handle voice commands on the device itself or with help

from the cloud, there is a recognition grammar corresponding to each said instruction set and

corresponding speech command. The Galaxy Note 9 in conjunction with Google Assistant

conveys the retrieved information into an audio form via said voice enabled device as Google

indicates that one can “hear about weather, your commute, important things to do, daily fun, and

more.”

See e.g., https://assistant.google.com/explore?hl=en_us.

         99.    The Samsung Accused Products in conjunction with Google Assistant and/or

Samsung Bixby include the speech synthesis device further configured to transmit the audio

message to the users via the voice-enabled device.

         100.   For example, the retrieved information is in an audio form via said voice enabled

device as Google indicates that one can “hear about weather, your commute, important things to

do, daily fun, and more.”




See e.g., https://assistant.google.com/explore?hl=en_us.

         101.   In addition to directly infringing the ’084 Patent, Samsung indirectly infringes the

’084 Patent pursuant to 35 U.S.C. § 271(b) and (c). Samsung has had knowledge of the ’084

Patent since at least the filing of this complaint, and has been on constructive notice of the ’084


                                                 29
         Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 30 of 32



Patent due to Parus’ marking since at least February 21, 2018. By the time of trial, Samsung will

have known and intended (since receiving such notice) that their continued actions would

actively induce the infringement of the claims of the ’084 Patent.

       102.    Samsung indirectly infringes the ’084 Patent by instructing, directing and/or

requiring others, including customers, purchasers, users and developers, to perform one or more

of the steps of the method claims, either literally or under the doctrine of equivalents, of the ’084

Patent, where all the steps of the method claims are performed by either Samsung, its customers,

purchasers, users, and developers, or some combination thereof. Samsung knew or should have

known that it was inducting others, including customers, purchasers, users, and developers, to

infringe by practicing, either themselves or in conjunction with Samsung, one or more method

claims of the ’084 Patent.

       103.    Upon information and belief, Samsung knowingly and actively aided and abetted

the direct infringement of the ’084 Patent by instructing and encouraging its customers,

purchasers, users, and developers to use the ’084 Patent methods and technology. These

instructions of encouragement include, but are not limited to, using the accused products as

described in the claims of the ’084 Patent, in advertising and promoting the use of the ’084

Patent’s claimed technology, and as further described in above.

       104.    Samsung has also infringed, and continues to infringe, claims of the ’084 Patent

by offering to commercially distribute, commercially distributing, making and/or importing the

Samsung Accused Products, which are used in practicing the process, or using the systems, of

the ’084 Patent, and constitute a material part of the invention. Samsung knew the components

in the Samsung Accused Products to be especially made or especially adapted for use in

infringement of the ’084 Patent, not a staple article, and not a commodity of commerce suitable




                                                 30
           Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 31 of 32



for substantial noninfringing use. For example, the ordinary way of using the Samsung Accused

Products infringes the patent claims, and as such, is especially adapted for use in infringement as

set forth above. Accordingly, Samsung has been, and currently is, contributorily infringing the

’084 Patent, in violation of 35 U.S.C. § 271(c).


                                      PRAYER FOR RELIEF

        WHEREFORE, Parus request the Court grant the relief set forth below:

        A.      Enter judgment that Defendants have infringed, and continue to infringe, one or

more claims of the ’431 Patent and/or the ’084 Patent;

        B.      Enter judgment that Defendants’ acts of patent infringement are willful;

        C.      Temporarily, preliminarily, or permanently enjoin Defendants, their parents,

subsidiaries, affiliates, divisions, officers, agents, servants, employees, directors, partners,

representatives, all individuals and entities in active concert and/or participation with them, and

all individuals and/or entities within their control from engaging in the aforesaid unlawful acts of

patent infringement;

        D.      Order Defendants to account for and pay damages caused to Parus by Defendants’

unlawful acts of patent infringement;

        E.      Award Parus increased damages and attorney fees pursuant to 35 U.S.C. §§ 284

and 285;

        F.      Award Parus the interest and costs incurred in this action; and

        G.      Grant Parus such other and further relief, including equitable relief, as the Court

deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands a jury trial for all issues deemed to be triable by a jury.



                                                   31
       Case 6:19-cv-00438-ADA Document 1 Filed 07/23/19 Page 32 of 32




DATED: July 23, 2019               Respectfully submitted,


                                   By /s/ Michael N. McNamara w/permission by T.
                                   John Ward, Jr.
                                   Michael N. McNamara - Lead Counsel
                                   Massachusetts BBO No. 665885
                                   MMcNamara@mintz.com
                                   Michael T. Renaud
                                   Massachusetts BBO No. 629783
                                   MTRenaud@mintz.com
                                   Kristina R. Cary
                                   Massachusetts BBO No. 688759
                                   KRCary@mintz.com
                                   Tiffany Knapp
                                   Massachusetts BBO No. 694070
                                   TKnapp@mintz.com
                                   MINTZ LEVIN COHN FERRIS GLOVSKY
                                   AND POPEO PC
                                   One Financial Center
                                   Boston, MA 02111
                                   Tel: 617-542-6000
                                   Fax: 617-542-2241
                                   www.mintz.com

                                   Of Counsel:
                                   T. John Ward, Jr.
                                   Texas State Bar No. 00794818
                                   E-mail: jw@wsfirm.com
                                   Andrea L. Fair
                                   Texas State Bar No. 24078488
                                   E-mail: andrea@wsfirm.com
                                   WARD, SMITH & HILL, PLLC
                                   PO Box 1231
                                   Longview, Texas 75606-1231
                                   903-757-6400 (telephone)
                                   903-757-2323 (facsimile)

                                   Counsel for Plaintiff Parus Holdings Inc.




                                     32
